Case 1:19-cv-00634-TWP-MPB Document 59 Filed 11/02/20 Page 1 of 1 PageID #: 228




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MICHAEL IMEL on Behalf of Himself and All            )
 Others Similarly Situated,                           )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:19-cv-00634-TWP-MPB
                                                      )
 DC CONSTRUCTION SERVICES, INC.,                      )
 DUSTIN CALHOUN,                                      )
                                                      )
                               Defendants.            )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on the Motion to

 Approve Notice of Collective Action & Opt-In Form (Dkt. 58). The parties were afforded due

 opportunity pursuant to statute and the rules of this Court to file objections; none were filed. The

 Court, having considered the Magistrate Judge’s Report and Recommendation, hereby adopts the

 Magistrate Judge’s Report and Recommendation.

        IT IS SO ORDERED.

        Date:    11/2/2020


 Distribution:

 Thomas W. Blessing
 MASSILLAMANY JETER & CARSON
 tom@mjcattorneys.com

 Christopher Paul Jeter
 MASSILLAMANY & JETER LLP
 chris@mjcattorneys.com

 Ronald E. Weldy
 WELDY LAW
 rweldy@weldylegal.com
